Citation Nr: 0107691	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04  146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to basic 
eligibility for Department of Veterans Affairs (VA) death 
pension benefits.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The matter comes before the Board of Veterans' Appeals on 
appeal from a November 1999 decision letter from the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's husband had no recognized military service with 
the Armed Forces of the United States.  


FINDING OF FACT

The Department of the Army has certified that the appellant's 
husband had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

Entitlement to basic eligibility for VA death pension 
benefits is precluded by law.  38 U.S.C.A.  §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  However, service 
as a Philippine Scout in the Regular Army inducted between 
October 6, 1945 and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but is excluded for 
pension benefits.  38 U.S.C.A. § 107(a) (West 1991); 
38 C.F.R. § 3.8; see also Talon v. Brown, 999 F.2d 514 
(Fed.Cir. 1993).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d) (2000).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).

In order for a surviving spouse of a veteran to be entitled 
to death pension, it is required, in part, that the veteran 
shall have served for 90 days or more during wartime or, if 
less than 90 days, was separated for a service-connected 
disability or at the time of death was receiving or entitled 
to receive compensation or retirement pay for a service- 
connected disability based on wartime service.  38 U.S.C.A. 
§ 1521, 1541 (West 1991).

In August 1999, the appellant petitioned for VA death 
benefits.  The appellant contends that her husband served in 
the United States military from October 1943 to November 1, 
1944, the date of his death.  She maintains that he served in 
the 2nd Battalion, 14th Infantry.  According to the appellant, 
her husband died in the line of duty. 

With her application for benefits, the appellant submitted a 
June 1962 certification from a records officer not associated 
with the United States military, which indicated that the 
appellant's deceased husband had been a political prisoner, 
and that the appellant was in receipt of pension due to the 
estate of the deceased veteran.  The appellant has submitted 
other documents and affidavits contending that on November 1, 
1944, when her husband was on his way to deliver food 
supplies to the guerillas, he was arrested by Japanese 
soldiers who were stationed in the Japanese Garrison at 
Selano, Nueva Vizcaya.  The appellant has submitted several 
documents from officials not associated with the United 
States military in support of her claim. 

In August 1999, the RO submitted the appellant's petition to 
the U.S. Army Reserve Personal Center for verification of her 
husband's service.  In this request for information, the RO 
noted that the branch of service was with the Army, that the 
dates of service were from November 1943 to November 1944.  
This service information was provided in the August 1999 
application by the appellant.  In a response dated in 
November 1999, the service department certified that the 
appellant's husband, Mr. C., had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.  
Since this determination, the appellant has submitted copies 
of previously submitted evidence in support of his claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The Board notes that in March 2000, the RO submitted a 
Memorandum for the File regarding the reasons it was not 
necessary to have the United States Army Reserve Personnel 
Center (APERCEN) re-verify Mr. C.'s service.  In sum, the 
adjudication officer articulated in the Memorandum that 
APERCEN has repeatedly informed VA that unless the appellant 
reports personal data (such as name) which is different from 
that which was provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  An individual's service is verified by 
the records associated with his (or her) name, and the 
records for each individual are maintained in alphabetical 
order.  

In this case, the appellant's husband's full name, with 
middle initial, was sent to APERCEN by VA in an attempt to 
verify the "veteran's" claimed military service.  Again, 
the service department certified that this individual had no 
valid military service in the Armed Forces of the United 
States.  The adjudication officer noted that there had been 
no new evidence presented, which is different from the 
evidence sent in for verification of service, that would 
warrant a request for re-certification under Sarmiento v. 
Brown, 7 Vet. App. 80, 85-86 (1994).  The Board agrees that 
re-certification is not necessary in this instance.  

Accordingly, in the appellant's case, she has not submitted 
any U.S. service documents in support of her claim.  Thus, on 
the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Regarding the evidence submitted by the appellant in the form 
of lay affidavits, the Board points out that, pursuant to 
38 C.F.R. § 3.8 (d)(2)(ii) (2000), certification of Anti-
Japanese Activity will not be accepted as establishing 
guerilla service.

Inasmuch as the United States service department's 
verification regarding Mr. C.'s service is binding on the VA, 
the Board concludes that the appellant's late husband did not 
have active or recognized military service that qualified him 
for VA benefits.  See Duro, supra.  Consequently, the 
appellant has not met the threshold requirement for 
eligibility to VA death pension benefits.  As such, the 
appellant's claim has no legal merit under law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is 
denied.


ORDER

The appellant's claim of entitlement to basic eligibility for 
VA death pension benefits is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

